
	
		III
		110th CONGRESS
		1st Session
		S. RES. 172
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2007
			Mr. Warner (for himself
			 and Mr. Webb) submitted the following
			 resolution; which was considered and agreed to
		
		 RESOLUTION
		Commemorating the 400th Anniversary of the
		  settlement of Jamestown.
	
	
		Whereas the founding of the colony at Jamestown, Virginia,
			 in 1607, the first permanent English colony in America, and the capital of
			 Virginia for 92 years, has major significance in the history of the United
			 States;
		Whereas the Jamestown Settlement owed its survival in
			 large measure to the compassion and aid of the Native people in its
			 vicinity;
		Whereas Native Virginia people substantially aided the
			 Jamestown colonists with food and supplies at times that were crucial to their
			 survival;
		Whereas the Native people served as guides to geography
			 and natural resources, crucial assistance in the Virginia colonists’
			 exploration of the Chesapeake Region;
		Whereas the Jamestown Settlement brought people from
			 throughout the Atlantic Basin together to form a society that drew upon the
			 strengths and characteristics of English, European, African, and Native
			 American cultures;
		Whereas the economic, political, religious, and social
			 institutions that developed during the first 9 decades of the existence of
			 Jamestown continue to have profound effects on the United States, particularly
			 in English common law and language, cross cultural relationships,
			 manufacturing, and economic structure and status;
		Whereas the National Park Service, the Association for the
			 Preservation of Virginia Antiquities, and the Jamestown-Yorktown Foundation of
			 the Commonwealth of Virginia collectively own and operate significant resources
			 related to the early history of Jamestown;
		Whereas, in 2000, Congress established the Jamestown 400th
			 Commemoration Commission to ensure a suitable national observance of the
			 Jamestown 2007 anniversary, and Congress commends the Commission’s hard work
			 and dedication;
		Whereas Congress reminds all Americans of the importance
			 of their country’s history and founding at Jamestown; and
		Whereas the 2007 observance of the founding of Jamestown
			 commemorates the 400th anniversary of the first permanent English colony in
			 America: Now, therefore, be it
		
	
		That the Senate commemorates the 400th
			 Anniversary of the founding of the colony Jamestown in 1607 and urges all
			 Americans to honor this seminal event in our Nation’s history.
		
